Citation Nr: 1135767	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-33 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an eye condition to include cataracts.

2.  Entitlement to service connection for nerve damage of the arms and hands, to include carpal tunnel syndrome.

3.  Entitlement to service connection for back pain and arthritis.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for low back pain and arthritis and entitlement to service connection for nerve damage to the arms and hands (to include carpal tunnel syndrome) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has an eye disorder (to include cataracts) which is not related to his active service and was first shown years after service.

2.  The Veteran's bilateral hearing loss is not related to his active service and was first shown years after service.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in, or aggravated during active service, and an eye disorder may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2010).  

2.  Hearing loss was not incurred in or aggravated during active service, and a sensorineural hearing may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by a letter mailed in August 2006, prior to the originating agency's initial adjudication of the claims.  
	
In addition, service and post service treatment records have been obtained, and the appellant's statements in support of the claim are of record.  The Veteran was also afforded an appropriate VA audiological examination in conjunction with his claim for service connection for bilateral hearing loss.  The Board finds that the examination was adequate to allow proper adjudication of the hearing loss issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well supported opinion based on consideration of the full history of the disability.  Neither the appellant nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The claim for service connection for an eye disability

The Veteran contends that his current eye disability, including cataracts were the result of his active service.  Specifically he asserts that he was exposed to bright sunlight on a daily basis, mirror reflections of the sun rays off highly polished planes on the flight line, and sun shining off of aluminum huts.  

Service treatment records are silent to any complaints of or treatment for any eye disorders or injuries.  The Veteran did report "eye trouble" on his report of medical history in January 1966; however, the reviewing physician indicated that the Veteran had an eye infection in 1964.  Enlistment examination noted normal eyes with uncorrected vision of 20/20 bilaterally.  Similarly the Veteran's report of medical history and examination upon discharge showed 20/20 vision bilaterally, with a normal field of vision.  

Post service treatment records from L.W.L., MD, dated September 2004 to January 2005 indicated treatment including surgery for cataracts and intraocular lenses due to symptomatic decrease in vision, difficulty with daily activities, difficulty reading and driving, and difficulty with work-related activities.  

Medical records from various other physicians are silent to treatment for any eye disorder.

Based upon consideration of the foregoing evidence, the Board finds that the comprehensive criteria for entitlement to service connection for an eye disorder are not met.  There is sufficient evidence that the Veteran currently has diagnosis of cataracts and required intraocular lens surgery bilaterally, for complaints of decreased vision.  Unfortunately there is no objective medical evidence that the Veteran's eye disorders are related to his active service.  Service treatment records are silent as to any complaints of or treatment for eye trouble, difficulty with vision, or injury to the eyes.  Moreover, vision was normal upon entrance into and separation from active service.  Post service records are silent to any diagnoses of an eye disorder until September 2004, when the Veteran underwent surgery for his cataracts, nearly 34 years after his discharge from active service.

The Board notes that the Veteran has attributed his current eye disorders to exposure to bright sunlight on a daily basis as well as mirror reflections off the highly polished planes and/or aluminum roofs during his active duty.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board.  

However, as noted above, the service treatment records are silent to any complaints of vision problems, or injury to the eyes.  In fact, he specifically denied having eye problems on the discharge medical history and examination showed normal eyes with normal vision.  Post service records were silent to any complaints of or treatment for an eye disorder (cataracts) until 2004, nearly 34 years after the Veteran's discharge from active duty.  The treatment records contain no indication that the eye problems dated back to service.  Consequently, although the Veteran is competent to contend that bright sunlight and reflections off highly polished planes bothered his eyes, for the above reasons, the Board finds his account of continual symptoms subsequent to service not to be credible and thus of no probative value. B The Board is of the opinion that the denial of problems at the time of separation from service has greater probative value than statements made many years later in support of a claim for monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony). 

The Board further notes that under the circumstances of this case the Veteran is not entitled to a VA examination for the purpose of evaluating his claim for service connection for an eye disorder.  This is because under 38 U.S.C.A. § 5103A, such a medical examination is unnecessary for VA to make a decision on his claim as there is no competent, credible evidence that the current disability or symptoms may be associated with service.  38 U.S.C.A. §  5103A(d)(2)(B).  The Board finds that in view of the lack of evidence supporting the Veteran's claim, including the length of time that has expired since his discharge from service, any medical opinion linking the current diagnosis of cataracts to service or any incident in service would be speculative and therefore not useful to VA in deciding the Veteran's claim.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  And as was previously explained herein, VA has attempted to obtain competent evidence from the Veteran through the notice and assistance requirements of the VCAA, but the Veteran has not responded with the type of evidence necessary to substantiate his claim.  

Accordingly, the evidence of record does not show that the Veteran's eye disorder, to include cataracts is due to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule as to this issue is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
  


The claim for service connection for bilateral hearing loss

The Veteran claims that he has bilateral hearing loss related to his active service.  Specifically, he stated that he was exposed to jet noise while working on a flight line during his active service.  

Service treatment records are silent to any complaints of or treatment for ear trouble or hearing loss.  Examinations upon entrance into service dated January 1966 and examination upon discharge from active service dated November 1969 show normal hearing.  Ears were noted to be normal, bilaterally on both examinations.

Post service private treatment records dated August 2004 to December 2006 showed diagnosis of and treatment for bilateral hearing loss.  An August 2004 report noted that audiogram showed mild sloping to moderately severe sensorineural bilateral hearing loss, but excellent speech discrimination was noted.  The physician noted that the most likely cause of his hearing loss was presbycusis.  The December 2006 record indicated that conversational speech was rarely or never misunderstood.  The physician noted that basic comprehensive audiometry revealed a normal sloping to mild sensorineural hearing loss bilaterally with excellent speech discrimination in each ear.  The Veteran did report a history of military noise exposure.  

The Veteran was afforded a VA audiological examination in May 2009.  The Veteran complained of hearing loss and difficulties hearing speech with background noises.  The examiner noted that the Veteran serviced aircraft on a flight line during his active military service.  The Veteran also reported being exposed to jet engine noise.  The Veteran denied any non-military noise exposure.  Audiometric testing revealed thresholds of 15, 15, 25, 30 and 40 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively in the right ear, and thresholds of 15, 15, 25, 25, and 40 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  Speech recognition was 92 percent bilaterally.  The examiner provided a diagnosis of mild sensorineural hearing loss, bilaterally.  The examiner opined that the Veteran's current hearing loss was less likely than not related to his military noise exposure.  The examiner stated that the Veteran's discharge physical examination performed in November 1969 showed normal hearing in both ears with no complaints of hearing loss or tinnitus.

The Board notes that the Veteran asserted that the May 2009 VA examination was inadequate as the examiner stated that the claims file was unavailable for review.  However, closer review of the VA examination report indicates that the claims file was in fact reviewed and the examiner specifically provided his rationale based on a review of the Veteran's service medical records, and his November 1969 discharge examination in particular.

Thus, while the Veteran meets the requirements for disability due to impaired hearing under 38 C.F.R. § 3.385 and, clearly has current, bilateral hearing loss disability, the weight of the medical evidence is against a finding that his hearing loss occurred as a result of his active military service.  Review of the Veteran's service treatment records reflected normal hearing upon entrance into and discharge from active service with no complaints of hearing loss during active service.  Further, there is no indication of any diagnosed hearing loss until August 2004, when the Veteran complained of hearing loss, nearly 34 years after his separation from the active service.  Further, the August 2004 private physician stated that the likely cause of the Veteran's hearing loss was presbycusis, and the VA examiner found that the Veteran's current hearing loss was less likely than not related to active service, particularly in light of the November 1969 audiogram showing normal hearing.  

The Board notes that the Veteran has reported that he was exposed to loud noise, including jet engine noise while working on the flight line during active service.  The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board.  

However, as noted above, the Veteran's first documented complaints of hearing loss were in August 2004, nearly 34 years after his discharge from active service.  Further, after a thorough examination and review of the claims file, a VA examiner opined that while the Veteran has current hearing loss, the examiner concluded that it was less than likely related to his alleged noise exposure during service, particularly in light of his normal hearing upon discharge examination.  Consequently, although the Veteran is competent to contend that he had trouble hearing since his active service, for the above reasons, the Board finds his account of continual symptoms subsequent to service is outweighed by the service separation examination showing normal hearing and by the competent medical evidence of record, including the opinion of the VA examiner which was based on a review of all of the service and post-service evidence pertaining to hearing loss.  

Thus, the Board must find that the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for an eye disorder, including cataracts is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends that he has a low back disability as well as nerve damage to his hands and arms (carpal tunnel syndrome) related to his active service.  Specifically, he contends that his military MOS providing maintenance support to aircraft required frequent heavy lifting.  As a result, the constant lifting, bending, cranking handles on equipment, and pulling heavy objects, put stress on his shoulders, arms, hands, and low back.  The Veteran asserts that all the repetitive, physically demanding labor caused his current low back and carpal tunnel disabilities.

The Board notes that while service treatment records are silent to any complaints of or treatment for low back or upper extremity disorders or injury, post service private physicians have indicated that the Veteran's current low back disability and carpal tunnel syndrome may be related to the heavy lifting the Veteran reported during his active service.  Specifically, a May 2008 private treatment record indicated that the Veteran reported numbness and tingling in his hands for the past 20 to 25 years and was recently diagnosed with carpal tunnel syndrome.  A June 2008 letter from his private physician noted that while the activities performed by the Veteran in service could have contributed to his disorder, the Veteran's carpal tunnel syndrome was temporally far removed from the military activities for the physician to state that his military service was the sole cause of his condition.

Additionally, a May 2008 letter from his private physician indicated that the Veteran had spondylosis of the lumbar spine and the physician stated that some of the Veteran's current back discomfort may be related to his active military service.

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  It is unclear whether the Veteran's current low back disability, and/or upper extremity disability, including carpal tunnel syndrome are related to his active duty, or to other intercurrent causes.  Therefore, an examination to determine the etiology of the Veteran's disabilities is required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA examination(s) to determine the etiology of the current low back disability and upper extremity disability (including carpal tunnel syndrome).  The claims file must be provided to the examiner prior to the examination.  All indicated evaluations, studies, and tests should be accomplished and any such results must be included in the examination report.  After performing the examination, the examiner should opine as to the following:  

a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current low back disability had onset during or is otherwise related to active service, including the Veteran's reported manual labor during active service. 

b) Whether it is at least as likely as not that the Veteran's current upper extremity disability, including carpal tunnel syndrome had its onset during active service, or is in any way related to the Veteran's active service, including the Veteran's reported manual labor during active service.  

A complete rationale for all opinions expressed must be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


